Case: 20-30483     Document: 00515686108         Page: 1     Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 28, 2020
                                  No. 20-30483
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jamal Abu Samak,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:91-CR-189-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jamal Abu Samak, federal prisoner # 21826-034, appeals from the
   denial of his motion for a compassionate release reduction in sentence under
   18 U.S.C. § 3582(c)(1)(A) due to his ill health, the COVID-19 pandemic, and
   his own COVID-19 illness.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30483       Document: 00515686108         Page: 2   Date Filed: 12/28/2020




                                    No. 20-30483


            On the motion of either the Director of the Bureau of Prisons or a
   prisoner, § 3582(c)(1)(A) permits a sentencing court to reduce the prisoner’s
   term of imprisonment after considering the applicable 18 U.S.C. § 3553(a)
   factors if, inter alia, the court finds that “extraordinary and compelling
   reasons warrant such a reduction” and “that such a reduction is consistent
   with applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A); see also U.S.S.G. § 1B1.13, p.s. We review for abuse of
   discretion a district court’s decision to deny compassionate release despite a
   prisoner’s eligibility. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            In denying Samak’s motion, the district court considered the
   § 3553(a) factors, specifically citing the nature of Samak’s offense conduct,
   the need for the sentence imposed to reflect the seriousness of the offense,
   the need to protect the public, and the need to afford adequate deterrence to
   criminal conduct. Samak has failed to show that the district court’s decision
   was based on an error of law or a clearly erroneous assessment of the
   evidence. See Chambliss, 948 F.3d at 693–94. Although, as in Chambliss,
   Samak may disagree with how the district balanced the § 3553(a) factors, his
   disagreement provides an insufficient ground for reversal. See id. at 694.
            Because Samak has failed to show that the district court abused its
   discretion in denying his § 3582(c)(1)(A) motion after weighing the § 3553(a)
   factors, we affirm the decision of the district court.        His motion for
   compassionate release is therefore denied.




                                         2